Title: To Alexander Hamilton from George Washington, [3 August 1793]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, August 3, 1793]
Dr. Sir,
Motives of Justice, friendship & candour induce me to send the enclosed for your perusal. Let me know the truth of this matter. What answer is proper to be given to it, and by whom.

The writer is urgent to receive one, having called once or twice since the delivery of it, for This purpose.
I am &c.

Go. Washington
Philada. 3d. Augt. 93.

